Case 1:18-cv-01690-APM Document 38-5 Filed 07/03/19 Page 1 of 25




                       Exhibit

                            E
Case 1:18-cv-01690-APM Document 38-5 Filed 07/03/19 Page 2 of 25
Case 1:18-cv-01690-APM Document 38-5 Filed 07/03/19 Page 3 of 25
Case 1:18-cv-01690-APM Document 38-5 Filed 07/03/19 Page 4 of 25
Case 1:18-cv-01690-APM Document 38-5 Filed 07/03/19 Page 5 of 25
Case 1:18-cv-01690-APM Document 38-5 Filed 07/03/19 Page 6 of 25
Case 1:18-cv-01690-APM Document 38-5 Filed 07/03/19 Page 7 of 25
Case 1:18-cv-01690-APM Document 38-5 Filed 07/03/19 Page 8 of 25
Case 1:18-cv-01690-APM Document 38-5 Filed 07/03/19 Page 9 of 25
Case 1:18-cv-01690-APM Document 38-5 Filed 07/03/19 Page 10 of 25
Case 1:18-cv-01690-APM Document 38-5 Filed 07/03/19 Page 11 of 25
Case 1:18-cv-01690-APM Document 38-5 Filed 07/03/19 Page 12 of 25
Case 1:18-cv-01690-APM Document 38-5 Filed 07/03/19 Page 13 of 25
Case 1:18-cv-01690-APM Document 38-5 Filed 07/03/19 Page 14 of 25
Case 1:18-cv-01690-APM Document 38-5 Filed 07/03/19 Page 15 of 25
Case 1:18-cv-01690-APM Document 38-5 Filed 07/03/19 Page 16 of 25
Case 1:18-cv-01690-APM Document 38-5 Filed 07/03/19 Page 17 of 25
Case 1:18-cv-01690-APM Document 38-5 Filed 07/03/19 Page 18 of 25
Case 1:18-cv-01690-APM Document 38-5 Filed 07/03/19 Page 19 of 25
Case 1:18-cv-01690-APM Document 38-5 Filed 07/03/19 Page 20 of 25
Case 1:18-cv-01690-APM Document 38-5 Filed 07/03/19 Page 21 of 25
Case 1:18-cv-01690-APM Document 38-5 Filed 07/03/19 Page 22 of 25
Case 1:18-cv-01690-APM Document 38-5 Filed 07/03/19 Page 23 of 25
Case 1:18-cv-01690-APM Document 38-5 Filed 07/03/19 Page 24 of 25
       Case 1:18-cv-01690-APM Document 38-5 Filed 07/03/19 Page 25 of 25




in ALEXANDER placement in a PIP. For this reason, I also believe that ABBAS, HOLDEN,

and HALL wanted RAMSEY to file a grievance against ALEXANDER. This obviously would

justify the PIP and makes the case stronger to fire ALEXANDER. I also believe that now they

are coercing ALEXANDER to send emails or personally question me pretending he is inquiring

into the alleged act of misconduct on my part. As of today, Mr. Ramsey remains a part- time

employee.

I have read this statement, consisting of 11 pages, and it is true and correct. I have initialed each

page. I have been given an opportunity to make any corrections or additions.


                                                                         le,



WITNESS:




       City and State


Subscribed and sworn
before me this ) D day of
November 2016


a.tkfug S>a/
Special Agent
U. S. Department of Agriculture
Office of Inspector General
Office of Investigations
Ft. Lauderdale, Florida


                                             Page17ofl7
